U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to BORNEO RESOURCE INVESTMENTS LTD. (Exact name of small business issuer as specified in its charter) Nevada 000-54707 20-3724019 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington 98011-8000 (Address of principal executive offices) (Zip code) (425) 329-2622 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 74,430,605 shares outstanding of registrant’s common stock, par value $0.001 per share, as of August 18, 2014. TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2014 (Unaudited) and June 30, 2013 (Unaudited) 4 Condensed Consolidated Statement of Stockholder’s Deficit for the period from January 1, 2014 through June 30, 2014 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 (Unaudited) and June 30, 2013 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 33 Item 3 Quantitative and Qualitative Disclosures About Market Risk 46 Item 4 Controls and Procedures 46 PART II Item 1. Legal Proceedings 48 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 SIGNATURES 50 2 PART I ITEM 1. FINANCIAL STATEMENTS BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalent $ $ Project deposit - Total current assets Property & equipment: Mining Property Buildings - net Equipment - net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued interest - related party $ $ Accounts payable and accrued interest - other Accrued liabilities - mine acquisition - affiliate Accrued liabilities - mine acquisition - other Income Taxes Payable Accrued liabilities - other Convertible notes payable net of deferred debt discount of $0 as of June 30, 2014 and December 31, 2013 respectively Promissory notes - affiliates Promissory notes - related parties Promissory notes - other Total current liabilities Promissory notes - long-term - related parties Promissory notes - long-term - other Total liabilities Commitments and contingencies - - Stockholders' Equity (Deficit): Borneo stockholders' equity (deficit): Preferred stock; $0.001 par value; 100,000,000 shares authorized, none issued and outstanding as of June 30, 2014 and December 31, 2013 respectively - - Common stock; $0.001 par value; 400,000,000 shares authorized, 74,430,605 and 74,250,605 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total Borneo stockholders' equity (deficit) Noncontrolling interest Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Sales $ Contract Processing - - Costs and expenses Costs applicable to sales Depreciation General and administrative Operating loss ) Other income (expense) Interest income 4 1 11 4 Interest expense ) Income (loss) before provision for income taxes ) Provision for income taxes: Current ) - ) - Deferred - Total income taxes ) - ) - Net loss ) Net income attributable to noncontrolling interests Net loss attributable to Borneo shareholders $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (basic and fully diluted) Net income (loss) per common share (basic and fully diluted) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) From January 1, 2014 to June 30, 2014 (Unaudited) Additional Common stock Paid in Accumulated Noncontrolling Shares Amount Capital (Deficit) Interest Total Balance, December 31, 2013 $ $ $ ) $ $ Common stock issued for conversion of debt Net loss for the year to date June 30, 2014 ) ) Balance, June 30, 2014 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 BORNEO RESOURCE INVESTMENTS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Tools acquired in mining acquisition written off - Loss on sale of equipment - Changes in operating assets and liabilities: Inventory - ) Accounts payable and accrued interest Accrued liabilities - mine acquisition ) ) Income Taxes Payable - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid in asset purchase transaction ) ) Net cash provided by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable ) - Proceeds from promissory notes - long-term - related parties Proceeds from promissory notes - short term - affiliate - Proceeds from promissory notes - short term - other - Proceeds from sale of common stock - Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $
